—- Application for final order held to September 17, 1959. Memorandum: This appeal involves a narrow issue as to whether or not this cause of action was properly dismissed for failure to prosecute. The order appealed from is based upon a large number of affidavits and various orders made in the course of the litigation. We recognize the rule that a motion to dispense with the printing of exhibits and other necessary documents can be addressed only to the court to which the appeal is taken. In view of the dispute which has arisen between the parties to this litigation, and in the light of the special circumstances here presented, and in the exercise of our discretion, it would seem preferable, in the first instance, that the appellant should make application to the Justice who made the order at Special Term for a ruling as to what papers, if any, “ are material to the questions to be raised on appeal ”. (Rules Civ. Prae., rule 234.)